DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Election/Restrictions
Claim 1 is allowable. Claims 13-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-E, as set forth in the Office action mailed on 03/01/2022, is hereby withdrawn and claims 13-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 19 is objected to because of the following informalities:
The recitation of “a magnet area” (claim 19, line 5) is believed to be --the magnet area--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the operation" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --an operation--.
Claim 12 recites the limitation "the bottom side" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a bottom side--.
Claim 14 recites the limitation "the maximum level" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a maximum level--.
The recitation of “the liquid working medium” (claim 14, line 4) is unclear. The recitation renders the claim indefinite because it is unclear if the liquid working medium from the recitation is the same working liquid previously disclosed in claim 1. For examination purposes, the recitation has been examined as --the working liquid--.
Claim 16 recites the limitation "the motor housing overflow" in line 2. There is insufficient antecedent basis for this limitation in the claim. Further, since claim 15 previously recites a motor housing overflow, the examiner will consider claim 16 to be dependent from claim 15, and the preamble of claim 16 will be examined as --The heat pump according to claim 15--.
Regarding claim 17, line 5, the term “it” is a relative term which renders the claim indefinite. The term “it” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. For examination purposes, the term “it” will be examined as --the liquid--.
The recitation of “to guide a liquid working medium” (claim 18, line 2) is unclear. The recitation renders the claim indefinite because parent claim 17 recites that the cooling device guides the liquid for cooling, therefore, it is unclear if the medium from the recitation above is a second different medium, or the same as previously recited. For examination purposes, the recitation has been considered as --to guide the liquid for cooling--. (Note: the recitation of “the liquid working medium” as recited at the end of claim 18, has also been examined as --the liquid for cooling--).
The recitation of “a sealed volume around a ball bearing” (claim 18, line 2) is unclear. The recitation renders the claim indefinite because parent claim 17 already recites a sealed volume around a ball bearing, therefore, the recitation will be examined as --the sealed volume around the ball bearing--.
Claim 19 recites the limitation "the motor shaft" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a motor shaft--.
Claim 19 recites the limitation "the maximum level" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a maximum level--.
The recitation of “a liquid working medium” (claim 19, line 7) is unclear. The recitation renders the claim indefinite because it is unclear if the medium from the recitation above, is the same as the working liquid previously recited in parent claim 1. For examination purposes, the recitation has been examined as --the working liquid--.

Allowable Subject Matter
Claims 1-2, 4-9, 11, 13, 15, 20-23 are allowed.

Response to Arguments
Applicant’s arguments, see pp.11-19, filed on 11/23/2022, with respect to claims 1-2 and 4-23 have been fully considered and are persuasive. The rejection of claims 1-12 and 22-23 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763